Title: From John Adams to William Prentis, 6 June 1798
From: Adams, John
To: Prentis, William



Gentlemen,
Philadelphia June 6 1798

I thank you for this Address. I thank you for your most zealous approbation of the Measures calculated for the preservation of Peace, and restoration of Harmony with the French Republic. War is not to be resorted to, but in pursuit of Justice and in Cases of necessity. A War with France, if just and necessary, might wean Us from fond & blind affections, which no Nation ought ever to feel towards another, as our Experience in more than one Instance abundantly testifies.
I thank you for your free declaration that with one Voice and with united hearts & hands you will rally round the Constituted Authorities of your Country.
John Adams